 


109 HRES 589 IH: Creating a select committee to oversee and, where necessary, investigate and maximize the necessarily significant appropriations expended to win the War on Terror, especially within the operational theaters of Afghanistan and Iraq.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 589 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. McCotter (for himself and Mr. Peterson of Minnesota) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Creating a select committee to oversee and, where necessary, investigate and maximize the necessarily significant appropriations expended to win the War on Terror, especially within the operational theaters of Afghanistan and Iraq. 
 
Whereas America’s effort to win the War on Terror has necessarily involved significant appropriations, especially within the operational theaters of Afghanistan and Iraq; 
Whereas these appropriations are dedicated to maximally supplying our military personnel and singularly achieving victory, especially in operational theaters of Afghanistan and Iraq; and 
Whereas in this time of war the Congress must exercise its duty to oversee the expenditure of these appropriations to ensure these funds are being properly and fully expended to provision our military and promote our victory: Now, therefore, be it 
 
1.Establishment of Select CommitteeUntil otherwise provided by law, there is hereby created a select committee (hereinafter referred to as the “Victory Committee”) to oversee and, where necessary, investigate any and all appropriations expended to win the War on Terror, especially within the operational theaters of Afghanistan and Iraq.  
2.Membership and functions 
(a)MembershipThe Victory Committee is to be composed of 10 Members of the House, to be appointed by the Speaker (of whom 5 shall be appointed upon the recommendation of the minority leader), one of whom shall be designated as chair from the majority party and one of whom shall be designated vice chair from the minority party. Any vacancy occurring in the membership of the Victory Committee shall be filled in the same manner in which the original appointment was made. 
(b)FunctionsThe Victory Committee shall conduct ongoing oversight and, where necessary, investigations of appropriations made by the United States Government to win the War on Terror, especially in the operational theaters of Afghanistan and Iraq, and to make such recommendations to the House as the Victory Committee deems appropriate regarding the following matters: 
(1)Overseeing and ensuring compliance with the bidding, contracting, and auditing standards applicable to United States Government contracting with domestic and foreign business entities, domestic and foreign governmental entities, and domestic and foreign non-governmental entities. 
(2)Examining and, where necessary, proposing expansions of oversight procedures regarding appropriated United States Government funds to the above listed entities. 
(3)Enforcing the accountability of the above listed entities to ensure appropriated United States Government funds are being fully utilized and effectively implemented in accordance with their specified purposes. 
(4)Guaranteeing no United States Government funds appropriated to the above listed entities are through misfeasance or malfeasance being wasted, embezzled, laundered, or otherwise misappropriated and mismanaged, especially as such illegitimate actions may result in such funds passing into the hands of our Nation’s enemies. 
(5)Recommending penalties for discovered violations of law and abuses in the awarding and execution of Government contracts and agreements. 
(6)Recommending the exclusion and replacement of any and all non-compliant or under-performing entities listed above. 
(7)Promoting within large comprehensive contracts the inclusion and utilization of small businesses, through subcontracts or otherwise. 
(8)Addressing other such other matters as the Victory Committee deems appropriate. 
3.Rules and procedures 
(a)Quorum 
(1)In general4 members of the Victory Committee shall constitute a quorum for the transaction of business, except that the issuance of any report, recommendation, or investigatory finding shall require a majority of the committee to be actually present. 
(2)Lesser number permitted for holding hearingsThe Victory Committee may designate a lesser number of members, but not less than 2, as a quorum for the purpose of holding hearings to take testimony and receive evidence. 
(b)PowersFor the purpose of carrying out this resolution, the Victory Committee may—— 
(1)sit and act during the present Congress at any time and place within the United States or elsewhere, whether the House is in session, has recessed, or has adjourned; 
(2)may hold such hearings as it considers necessary; and 
(3)require, by subpoena or otherwise (as provided in subsection (c)), the attendance and testimony of such witnesses, the furnishing of information by interrogatory, and the production of such books, records, correspondences, memoranda, papers, documents, and other things and information of any kind, including classified materials, as it deems necessary to further and perform its mission. 
(c)Issuance of subpoenasA subpoena may be authorized and issued by the Victory Committee in the conduct of any investigation or series of investigations or activities only when mutually authorized by the chair and the vice chair. Authorized subpoenas shall be jointly signed by both the chair and the vice chair (or, in their absence, by their designated members of the Victory Committee), and may be served by any person designated by the chair and vice chair. Subpoenas shall be issued under the seal of the House and attested by the Clerk. The Victory Committee may request investigations, reports, and other assistance from any agency of the executive, legislative, and judicial branches of government. 
(d)MeetingsThe chair, or in his or her absence the vice chair, shall preside at all meetings and hearings of the Victory Committee. If the chair and vice chair are absent, the Victory Committee’s meeting or hearing shall be conducted by the designee of the chair. All meetings and hearings of the Victory Committee shall be conducted in open session, unless a majority of members of the Victory Committee vote otherwise, there being in attendance the requisite number of required for the purpose of hearings to take testimony. 
(e)Applicability of the rules of the houseThe Rules of the House of Representatives applicable to standing committees shall govern the Victory Committee where not inconsistent with this resolution. 
(f)Written committee rulesThe Victory Committee shall, upon a majority vote, adopt additional written rules to govern its procedures, which shall be made public and shall not be inconsistent with this resolution or the Rules of the House of Representatives. 
4.Administrative provisions 
(a)Appointment of staffExcept as provided in subsection (b), the Victory Committee staff shall be appointed, and may be removed, by the chair and shall work under the general supervision and direction of the chair. 
(b)Powers of vice chairAll staff provided to the minority party members of the Victory Committee shall be appointed, and may be removed, by the vice chair of the committee, and shall work under the general supervision and direction of the vice chair. 
(c)CompensationThe chair shall fix the compensation of all staff of the Victory Committee, after consultation with the vice chair regarding any minority party staff, within the budget approved for such purposes for the Victory Committee. 
(d)Reimbursement of expensesThe Victory Committee may reimburse the members of its staff for travel, subsistence, and other necessary expenses incurred by them in the performance of their functions for the Victory Committee. 
(e)Payment of expensesThere shall be paid out of the applicable accounts of the House such sums as may be necessary for the expenses of the Victory Committee. Such payments shall be made on vouchers signed by the chair of the Victory Committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
5.ReportsUpon the agreement of the chair and vice chair and the subsequent approval by vote of a majority of its members, the Victory Committee shall issue its reports, recommendations, and (where necessary) investigatory findings to the House. Any report issued by the Victory Committee when the House is not in session shall be filed with the Clerk of the House. Any report issued by the Victory Committee shall be referred to the committee or committees that have jurisdiction over the subject matter of the report. 
 
